Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 17, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  144036 (69)                                                                                             Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                   SC: 144036
  v                                                                COA: 302181
                                                                   Washtenaw CC: 10-001573-AR
  TERRY NUNLEY,
           Defendant-Appellee,
  and
  ATTORNEY GENERAL,
             Intervenor.
  ____________________________________


        On order of the Chief Justice, the motion by plaintiff-appellant for leave to file
  supplemental authority is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 17, 2012                       _________________________________________
                                                                              Clerk